Exhibit 10.38

AMENDED AND RESTATED

EXECUTIVE SEVERANCE AGREEMENT

This Amended and Restated Executive Severance Agreement (this “Agreement”) is
made as of this 26th day of September, 2008, between Apria Healthcare Group
Inc., a Delaware corporation (the “Company”), and Peter A. Reynolds (the
“Executive”).

RECITALS

A. It is the desire of the Company to retain the services of the Executive and
to recognize the Executive’s contribution to the Company.

B. The Company and the Executive wish to set forth certain terms and conditions
of the Executive’s employment.

C. The Company wishes to provide to the Executive certain benefits in the event
that his employment is terminated by the Company without Cause (as defined
below) or in the event that he terminates employment for Good Reason (as defined
below), in order to encourage the Executive’s performance and continued
commitment to the Company.

D. This Agreement amends and restates in its entirety that certain Executive
Severance Agreement by and between the Company and the Executive dated as of
August 8, 2007 (the “Prior Severance Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Positions and Duties. During the period of his employment with the Company
(the “Period of Employment”), the Executive shall serve in such positions and
undertake such duties and have such authority as the Company, through its Chief
Executive Officer, shall assign to the Executive from time to time in the
Company’s sole and absolute discretion. The Company has the right to change the
nature, amount or level of authority and responsibility assigned to the
Executive at any time, for any reason or no reason, and with or without cause.
The Company may also change the title or titles assigned to the Executive at any
time, for any reason or no reason, and with or without cause. The Executive
agrees to devote substantially all of his working time and efforts to the
business and affairs of the Company. The Executive further agrees that he shall
not undertake any outside activities which create a conflict of interest with
his duties to the Company, or which, in the judgment of the Chief Executive
Officer or Board of Directors of the Company, interfere with the performance of
the Executive’s duties to the Company.

2. Compensation and Benefits. During the Period of Employment, the Executive
shall be entitled to the compensation and benefits set forth in this Section 2.

(a) Salary. During the Period of Employment, the Executive’s salary shall be
such salary as the Company assigns to him from time to time in accordance with
its regular practices and policies. The Company may, in its sole discretion,
change such salary on a prospective basis at any time.

 

1



--------------------------------------------------------------------------------

(b) Bonus. During the Period of Employment, the Executive shall be entitled to
participate in the Company’s Incentive Compensation Plan or such other bonus
plans applicable to his position as may be in effect from time to time. The
parties to this Agreement recognize that such bonus plans may be amended and/or
terminated by the Company at any time without the consent of the Executive in
accordance with the terms of such bonus plans.

(c) Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable and customary expenses incurred by the Executive in performing
services for the Company in accordance with the Company’s reimbursement policies
as they may be in effect from time to time. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive. In all events, any reimbursement
made to the Executive pursuant to this Section 2(c) shall be made not later than
the end of the calendar year following the year in which the related expense was
incurred.

(d) Other Benefits. During the Period of Employment, the Executive shall be
entitled to participate in all employee benefit plans, programs and arrangements
of the Company (including, without limitation, stock option plans or agreements
and insurance, retirement and vacation plans, the deferred compensation plan and
any other programs and arrangements), in accordance with the terms of such
plans, programs or arrangements as they shall be in effect from time to time;
provided, however, that nothing herein shall entitle the Executive to any
specific awards under the Company’s equity compensation plans or other
discretionary employee benefit plans. The parties to this Agreement recognize
that the Company may terminate or modify such plans, programs or arrangements at
any time without the consent of the Executive.

3. Grounds for Termination. The Executive’s employment may be terminated by the
Company or Executive at any time, for any reason or no reason, with or without
Cause or Good Reason (as such terms are defined below), and except as expressly
provided herein, with or without any advance notice. Executive’s employment may
end for any one of the following reasons:

(a) Without Cause or Good Reason. The Executive or the Company may terminate the
Executive’s employment at any time, without Cause (in the case of the Company)
or for Good Reason (in the case of Executive), by giving the other party to this
Agreement at least thirty (30) days advance written notice of such termination.

(b) Death. The Executive’s employment hereunder shall terminate upon his death.

(c) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been unable to perform the essential
functions of his position, even with reasonable accommodation that does not
impose an undue hardship on the Company, on a full-time basis for the entire
period of six (6) consecutive months, and within thirty (30) days after written
notice of termination is given (which may occur before or after the end of such
six-month period), shall not have returned to the performance of his duties
hereunder on a full-time basis (a “disability”), the Company may terminate the
Executive’s employment on account of such disability.

 

2



--------------------------------------------------------------------------------

(d) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement (except as set forth below), “Cause” shall mean that
the Chief Executive Officer of the Company, acting in good faith based upon the
information then known to the Company, determines that the Executive has
(i) engaged in or committed willful misconduct; (ii) engaged in or committed
theft, fraud or other illegal conduct; (iii) refused or demonstrated an
unwillingness to substantially perform his duties for a 30-day period after
written demand for substantial performance that refers to this paragraph and is
delivered by the Company that specifically identifies the manner in which the
Company believes the Executive has not substantially performed his duties;
(iv) refused or demonstrated an unwillingness to reasonably cooperate in good
faith with any Company or government investigation or provide testimony therein
(other than such failure resulting from the Executive’s disability); (v) engaged
in or committed insubordination; (vi) engaged in or committed any willful act
that is likely to and which does in fact have the effect of injuring the
reputation or business of the Company; (vii) willfully violated his fiduciary
duty or his duty of loyalty to the Company or the Company’s Code of Ethical
Business Conduct in any material respect; (viii) used alcohol or drugs (other
than drugs prescribed to the Executive by a physician and used by the Executive
for their intended purpose for which they had been prescribed) in a manner which
materially and repeatedly interferes with the performance of his duties
hereunder or which has the effect of materially injuring the reputation or
business of the Company; or (ix) engaged in or committed a material breach of
this Agreement for a 30-day period after written notification is delivered by
the Company that specifically refers to this paragraph and identifies the manner
in which the Company believes the Executive has materially breached this
Agreement. For purposes of the above clauses (i), (vi) and (vii) of this
Section 3(d), no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
or without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause without delivery to the Executive of
a notice of termination signed by the Company’s Chief Executive Officer stating
that in the good faith opinion of such officer signing the notice, the Executive
has engaged in or committed conduct of the nature described in this paragraph,
and specifying the particulars thereof in detail.

4. Payments upon Termination.

(a) Without Cause or with Good Reason. In the event that the Executive’s
employment is terminated by the Company for any reason other than death,
disability or Cause as defined in Sections 3(b), (c) and (d) of this Agreement,
or in the event that the Executive terminates his employment hereunder with Good
Reason as defined in Section 4(c) of this Agreement, the Executive shall be
entitled to receive severance pay in an aggregate amount equal to 100% of his
Annual Compensation, which shall be paid, subject to Section 11(b), in periodic
installments in accordance with the Company’s customary payroll practices over a
period of twelve (12) months, less any amounts required to be withheld by
applicable law, with the first such installment payable in the month following
the month in which the Executive’s Separation from Service (as such term is
defined in Section 4(g)) occurs; provided, however, that any such payment shall
be contingent upon the Executive’s execution and delivery to the Company of a
valid release of all claims the Executive may have against the Company in the
form attached hereto as Exhibit A (which may be modified only to the extent
necessary to reflect developments in applicable law that would jeopardize
enforceability of such release unless the modifications are not made) and
continued compliance with the restrictive covenants described in Sections 7-9
below; and provided, further, that, if the Executive provides such release of

 

3



--------------------------------------------------------------------------------

claims, in no event shall the Executive be entitled to payment pursuant to this
Section 4(a) of less than $5,000, which amount the parties agree is good and
adequate consideration, in and of itself, for such release. The Company will
also pay to the Executive any Accrued Obligations (as defined in Section 4(f)
below).

(b) Annual Compensation. For purposes of this Section 4, the term “Annual
Compensation” means an amount equal to the Executive’s annual base salary at the
rate in effect on the date on which the Executive received or gave written
notice of his termination, plus the sum of (i) an amount equal to the average of
the annual bonuses with respect to the Company’s two (2) most recently completed
fiscal years, if any, determined to be payable and/or paid to the Executive
under the Company’s the Executive Bonus Plan (or comparable bonus plan) prior to
such notice of termination, and (ii) an amount determined by the Company from
time to time in its sole discretion to be equal to the annual cost for the
Executive of obtaining medical, dental and vision insurance under COBRA. For
purposes of calculating the Executive’s Annual Compensation under this Agreement
in the event the Executive has been employed by the Company for a period which
does not include two full annual bonus cycles, the average of the annual bonuses
described in clause (i) above shall be deemed to be equal to (A) if clause
(B) below does not apply, the Executive’s target bonus for the year of
termination or (B) in the event that the Executive has been employed for a
period which includes one (but not two) full annual bonus cycles prior to the
termination of employment, the average of the earned annual bonus for the full
bonus cycle during the Executive’s employment plus the Executive’s target bonus
for the year of termination.

(c) Good Reason. For purposes of this Section 4 the term “Good Reason” means the
occurrence of any of the following, without the written consent of the
Executive:

 

  (i) any material reduction in the Executive’s annual base salary; provided
that, for this purpose, in no event shall a general one-time “across-the-board”
salary reduction not exceeding ten percent (10%) which is imposed simultaneously
on all executive officers of the Company be considered a “material reduction”;

 

  (ii) the Company requires the Executive to be based at an office location
which will result in an increase of more than thirty (30) miles in the
Executive’s one-way commute (which the parties agree constitutes a “material”
relocation), except in connection with a relocation of the Company’s principal
executive offices; or

 

  (iii) failure of the Company to require a successor to expressly assume and
perform this Agreement in accordance with Section 5(a) below.

provided, however, that any such condition or conditions, as applicable, shall
not constitute grounds for “Good Reason” unless both (x) the Executive provides
written notice to the Company of the condition claimed to constitute grounds for
Good Reason within sixty (60) days of the initial existence of such
condition(s), and (y) the Company fails to remedy such condition(s) within
thirty (30) days of receiving such written notice thereof; and provided,
further, that in all events the termination of the Executive’s employment with
the Company shall not constitute a termination for “Good Reason” unless such
termination occurs not more than one hundred and twenty (120) days following the
initial existence of the condition claimed to constitute grounds for such a
“Good Reason.”

 

4



--------------------------------------------------------------------------------

(d) Release of all Claims. The Executive understands and agrees that the
Company’s obligation to pay the Executive severance pay under this Agreement is
subject to the Executive’s execution and delivery to the Company of a valid
written waiver and release of all claims which the Executive may have against
the Company and/or its successors in the form attached hereto as Exhibit A
(subject to modification as provided in Section 4(a)).

(e) No Mitigation or Offset. Notwithstanding anything herein to the contrary,
the amount of any payment or benefit provided for in this Section 4 shall not be
reduced, offset or subject to recovery by the Company or any of its subsidiaries
or affiliates by reason of any compensation earned by the Executive as the
result of employment by another employer after the Executive’s employment with
the Company terminates for any reason. In addition, the Executive shall be under
no obligation to seek other employment or to take any other actions to mitigate
the amounts payable under this Section 4.

(f) Termination Due to Death, Disability or Cause; Termination by Executive
Other Than for Good Reason. In the event that the Executive’s employment is
terminated due to his death or disability, by the Company for Cause or by the
Executive other than for Good Reason, the Company shall not be obligated to pay
the Executive any amount other than accrued and unpaid vacation, reimbursement
for business expenses incurred prior to his termination and in compliance with
the Company’s reimbursement policies, any unpaid salary for days worked prior to
the termination, all other amounts accrued or earned by the Executive through
the date of termination under the then existing plans and policies of the
Company, and any amounts owing in respect of the Company’s indemnification
obligations to the Executive (collectively, the “Accrued Obligations”).

(g) Separation from Service. As used herein, a “Separation from Service” occurs
when the Executive dies, retires, or otherwise has a termination of employment
with the Company that constitutes a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

5. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 5 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

5



--------------------------------------------------------------------------------

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrator, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

6. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally, by telecopy, email or
other form of written electronic transmission, by overnight courier or by
registered or certified mail, postage prepaid, or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

Peter Reynolds

1934 Port Locksleigh Place

Newport Beach, CA 92660

If to the Company:

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: Chief Executive Officer

With a copy to the attention of the Company’s General Counsel or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

7. Antisolicitation; Noncompetition.

(a) The Executive promises and agrees that, during the period of his employment
by the Company and for a period of one year thereafter, he will not influence or
attempt to influence customers or patients of the Company or any of its present
or future subsidiaries or affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company, or any subsidiary or
affiliate of the Company, where the identity of the customer or patient, or any
information concerning the relationship between the customer or patient and the
Company, is a trade secret or other Confidential Material (as defined below).

(b) In order avoid the disclosure by the Executive of the Company’s trade
secrets or other Confidential Material, the Executive promises and agrees that,
during the period of his employment by the Company and for a period of one year
thereafter, he will not enter business or work with or for, whether as an
employee, consultant or otherwise, any of the

 

6



--------------------------------------------------------------------------------

following corporations or their respective subsidiaries or affiliates: Advanced
Home Care Inc.; Allied Healthcare International; Almost Family Inc.; Amedisys
Inc.; American HomePatient, Inc.; Arcadia Resources Inc.; Chartwell Diversified
Services Inc.; Chemed Corp.; Critical Homecare Solutions Holdings Inc; Gentiva
Health Services, Inc.; Landauer Metropolitan, Inc.; LHC Group, Inc.; LifeCare
Solutions, Inc.; Lincare Holdings, Inc.; Matria Healthcare Inc.; Medco Health
Solutions, Inc.; Pacific Pulmonary Services Corporation; Rotech Healthcare,
Inc.; The MED Group; Van G. Miller & Associates; Wright & Filippis; and the home
healthcare and infusion businesses of Air Products & Chemicals, Inc., Praxair,
Inc., Walgreen Co. and CVS Corp. and their respective parent, affiliated and
subsidiary companies.

(c) The Executive expressly acknowledges and agrees that if the Company has a
reasonable good faith belief that he is in violation of any of the restrictive
covenants set forth in this Section 7, then the Company, following written
notice to the Executive explaining the basis for its belief, may suspend any
future payments scheduled to be made pursuant to Section 4, unless and until the
Executive establishes to the Company’s reasonable good faith satisfaction that
no such violation has occurred. In addition, the Company and the Executive
acknowledge and agree that such cessation of payments shall be the Company’s
sole and exclusive remedy of any breach by the Executive of any of the
restrictive covenants set forth in this Section 7.

8. Soliciting Employees. The Executive promises and agrees that, for a period of
one year following termination of his employment, he will not, directly or
indirectly, solicit any of the Company employees who earned annually $50,000 or
more as a Company employee during the last six months of his own employment to
work for any other business, individual, partnership, firm, corporation, or
other entity.

9. Confidential Information.

(a) The Executive, in the performance of his duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but not limited to systems technology, field operations,
reimbursement, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

 

7



--------------------------------------------------------------------------------

(b) The Executive hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and at any time before, during or after the Executive’s employment with the
Company shall constitute unfair competition. The Executive agrees he shall not
engage in unfair competition either during the time employed by the Company or
any time thereafter.

10. Parachute Limitation. Notwithstanding any other provision of this Agreement,
the Executive shall not have any right to receive any payment or other benefit
under this Agreement, any other agreement, or any benefit plan if such right,
payment or benefit, taking into account all other rights, payments or benefits
to or for the Executive under this Agreement, all other agreements, and all
benefit plans, would cause any right, payment or benefit to the Executive under
this Agreement to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code as then in effect (a “Parachute
Payment”). In the event that the receipt of any such right or any other payment
or benefit under this Agreement, any other agreement, or any benefit plan would
cause the Executive to be considered to have received a Parachute Payment under
this Agreement, then the Executive shall have the right, in the Executive’s sole
discretion, to designate those rights, payments or benefits under this
Agreement, any other agreements, and/or any benefit plans, that should be
reduced or eliminated so as to avoid having the right, payment or benefit to the
Executive under this Agreement be deemed to be a Parachute Payment.

11. Section 409A.

(a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Section 409A”) so as not to
subject the Executive to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, the Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to the
Executive.

(b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
the Executive shall not be entitled to any payment or benefit pursuant to
Section 4(a) until the earlier of (i) the date which is six (6) months after the
Executive’s Separation from Service for any reason other than death, or (ii) the
date of the Executive’s death. Any amounts otherwise payable to the Executive
upon or in the six (6) month period following the Executive’s Separation from
Service that are not so paid by reason of this Section 11(b) shall be paid as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after the Executive’s Separation from Service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of the Executive’s death), and any such payments shall be
increased by an amount equal to interest on such payments for the period
commencing with the date such payment would have otherwise been made but for
this Section 11(b) (the “Original Payment Date”) and ending on the date such
payment is actually made, at an interest rate equal to the prime rate in effect
as of the Original Payment Date plus one point (for this purpose, the prime rate
will be based on the rate published from time to time in The Wall Street
Journal). The provisions of this Section 11(b) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

12. Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Chief Executive Officer of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

13. Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 7, 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the date of employment termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement. Each party shall
pay its own attorneys’ fees and costs. If any party prevails on a statutory
claim which affords attorneys’ fees and costs, the arbitrator may award
reasonable attorneys’ fees and/or costs to the prevailing party. The fees and
expenses of the arbitrator and the arbitration shall be borne by the Company.

16. Entire Agreement. This Agreement (including the attached exhibit), sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto;
and any prior agreement of the parties hereto in respect of the subject matter
contained herein (including, without limitation, the Prior Severance Agreement)
is hereby terminated and canceled.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

APRIA HEALTHCARE GROUP INC. By:  

 

  Name:   Lawrence M. Higby   Title:   Chief Executive Officer EXECUTIVE By:  

 

  Name:   Peter A. Reynolds

 

10



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is made as of the      day of
            , 20    , by and between             , an individual (“Executive”),
and Apria Healthcare Group Inc., a Delaware corporation (“Apria”). In
consideration of the payments and benefits described in paragraph 1 below to be
provided to Executive pursuant to that certain Executive Severance Agreement,
dated[             , 2008], to which Executive and Apria are parties (the
“Severance Agreement”), the sufficiency of which is acknowledged hereby,
Executive and Apria agree as follows:

1. In consideration of Executive’s general release of claims, his agreements in
paragraphs 7, 8 and 9 of the Severance Agreement, and his other promises set
forth herein, Apria shall pay to Executive the following amounts:

(a) a total of $        in severance compensation, subject to standard
withholding for federal and state taxes, which shall be payable in accordance
with Apria’s regular payroll procedures in 26 consecutive bi-weekly installments
over the 12-month period beginning on                     , each in the gross
amount of $        ; and

(b) all earned but unpaid vacation and holiday pay and all salary amounts earned
but not yet paid, subject to standard withholding for federal and state taxes,
payable on or as soon as practicable after                     .

2. On or before                     , Executive shall return to Apria his
company-provided laptop computer, cell phone, BlackBerry, credit cards,
electronic fuel card, electronic building access cards, toll road FasTrak
transmitter and all other property of Apria. He shall not take or copy in any
form or manner any financial information, lists of customers, prices, or any
other confidential and proprietary materials or information of Apria.

3. Neither this Release nor anything in this Release shall be construed to be or
shall be admissible in any proceeding as evidence of an admission by Apria or
Executive of any violation of Apria’s policies or procedures, or state or
federal laws or regulations. This Release may be introduced, however, in any
proceeding to enforce the Release. Such introduction shall be pursuant to an
order protecting its confidentiality.

4. Except for (i) those obligations created by or arising out of this Release,
(ii) any rights Executive may have under stock option, stock appreciation right
and restricted stock unit agreements with Apria and any retirement, 401(k), or
similar benefit plans of Apria, and (iii) the continuing right to
indemnification as provided by applicable law or in Apria’s bylaws and articles
of incorporation in connection with acts, suits or proceedings by reason of the
fact that he was an officer or employee of Apria where the basis of the claims
against him consists of acts or omissions taken or made in such capacity,
Executive on behalf of himself, his descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Apria, and its predecessors,
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and

 

1



--------------------------------------------------------------------------------

successors, past and present, and each of them, hereinafter together and
collectively (including Apria) referred to as the “Apria Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held as against the Apria Releasees, arising out of or in any way connected with
his employment relationship with any Apria Releasee, or his voluntary
resignation from employment with the Apria Releasees or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of any Apria Releasee committed or omitted prior to the date
of this Release, including, without limiting the generality of the foregoing,
any claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993, the Fair Employment Practices Act, the
Equal Pay Laws, the Workers’ Compensation Act, the Family and Medical Leave Act,
the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the
United States Code, the Employee Retirement Income Security Act of 1974, the
California Fair Employment and Housing Act, the California Labor Code, the state
and federal Worker Adjustment and Retraining Notification Act, the California
Business and Professions Code, or any common law or statutory claim for fraud,
wrongful termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

5. It is the intention of Executive in executing this Release that the same
shall be effective as a bar to each and every claim, demand and cause of action
hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those related to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands and causes of action hereinabove
specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matter of this Release and which, if known or suspected
at the time of executing this Release, may have materially affected this
settlement. Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Executive acknowledges that he understands the significance and
consequence of such release and such specific waiver of SECTION 1542.

 

2



--------------------------------------------------------------------------------

6. The terms and conditions of this Release shall remain confidential as between
the parties and professional advisers to the parties and neither of them shall
disclose them to any other person, except as provided herein or as required by
the rules and regulations of the Securities and Exchange Commission (“SEC”) or
as otherwise may be required by law or court order. Without limiting the
generality of the foregoing, neither Apria nor Executive will respond to or in
any way participate in or contribute to any public discussion concerning, or in
any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

7. Executive expressly acknowledges and agrees that, by entering into this
Release, he is waiving any and all rights or claims that may have arisen under
the Age Discrimination in Employment Act of 1967, as amended, which have arisen
on or before the date of execution of this Release. Executive further expressly
acknowledges that:

(a) He is hereby advised in writing by this Release to consult with an attorney
before signing this Release.

(b) He was given a copy of this Release on                     , and informed
that he had 21 days within which to consider this Release, although he is free
to execute this Release anytime within that 21-day period as indicated in
Section 18 below; and

(c) He was informed that he has seven days following the date of his execution
of this Release in which to revoke the Release, which revocation may be effected
by means of a written notice sent to the General Counsel of Apria at Apria’s
corporate headquarters, provided that in all events any revocation must be
received by Apria during the seven-day revocation period.

(d) Apria and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release.

8. Executive warrants and represents that he has not heretofore assigned or
transferred to any person not a party to this Release any released matter or any
part or portion thereof and he shall defend, indemnify and hold each of the
Apria Releasees harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

9. Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on                     , that they have no further employment or
contractual relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

 

3



--------------------------------------------------------------------------------

10. This Release shall be incorporated into and made a part of the Severance
Agreement as of the date hereof. This Release together with the Severance
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and written discussions, agreements and understandings of any kind or
nature. This Release shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and assigns. This
Release does not, however, affect Executive’s rights under any Apria retirement,
401(k), or similar benefit plan. This Release also does not modify the
provisions of any of Executive’s stock options, stock appreciation rights or
restricted stock units.

11. If any provision of this Release or the application thereof is held invalid,
the invalidity shall not affect the other provisions or applications of this
Release which can be given effect without the invalid provisions or applications
and to this end the provisions of this Release are declared to be severable.

12. This Release has been executed and delivered by Executive within the State
of California, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of California without regard to principles of conflict of laws.

13. This Release may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

14. Any dispute or controversy between Executive on the one hand, and Apria (or
any other Apria Releasee), on the other hand, in any way arising out of, related
to, or connected with this Release or the subject matter hereof, or otherwise in
any way arising out of, related to, or connected with Executive’s employment
with any Apria Releasee or the termination of Executive’s employment with any
Apria Releasee, shall be submitted for resolution by arbitration in accordance
with the provisions of the Severance Agreement. APRIA AND EXECUTIVE ACKNOWLEDGE,
UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS RELEASE, EACH
PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL RESOLUTION OF THE
DISPUTE.

15. No waiver of any breach of any term or provision of this Release shall be
construed to be, or shall be, a waiver of any other breach of this Release. No
waiver shall be binding unless in writing and signed by the party waiving the
breach.

16. In entering this Release, the parties represent that they have relied upon
the advice of their attorneys, who are attorneys of their own choice, and that
they have read the Release and have had the opportunity to have the Release
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.

 

4



--------------------------------------------------------------------------------

17. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

18. Executive hereby declares as follows:

I,                     , hereby acknowledge that I was given 21 days to consider
the foregoing Release and voluntarily chose to sign the Release prior to the
expiration of the 21-day period.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this      day of             , 20    .

 

 

[Executive]

APRIA HEALTHCARE GROUP INC. By:  

 

  [Name]   [Title]

 

6